Order entered June 25, 2019




                                                    In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-00891-CR
                                         No. 05-18-00892-CR
                                         No. 05-18-00893-CR

                              FIDEL ANGEL NAVARRO, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F17-75719-U, F17-75720-U & F17-75721-U

                                               ORDER
        Before the Court is the State’s June 21, 2019 second motion for extension of time to file

its brief. The State tendered its brief with the motion. We GRANT the motion and ORDER the

State’s brief filed as of the date of this order.


                                                             /s/   CORY L. CARLYLE
                                                                   JUSTICE